Per Curiam:

Although in admiralty seamen are allowed to join in a libel for wages, yet their’s is not a joint contract, though all may have signed the same shipping articles; each contract may be considered separately though in the same *538proceedings; for the shipping articles constitute a several contract with each seaman. Oliver et al. vs. Alexander et al., 6 Peters, 143.
Viewing, therefore, the contract between the master and Manjero made on the 1st of February, which was for a voyage from Japan to the South Sea Islands and return, as a separate and distinct engagement to return him to Japan, it is not inconsistent with the master’s contract with the seven Japanese engaged on the 23d of January; for their voyage was to Honolulu via the Marianas Islands, which from Japan might properly be called South Sea Islands. The contract with them contained no engagement to return to Japan — and their voyage was consistent with Manjero’s voyage — being the same so far as it went, but Manjero’s was to continue further, that is, back to Japan.
Having thus far considered the two shipping articles as they appear on their face, and which we regard as prima facie evidence of the voyage intended, let us see if the libellants have rebutted their apparent intent.
The log boobs are introduced, which begin the voyage with an entry “Voyage from Yokohama to the South Sea Islands.” It does not say “to Honolulu,” which an uninformed navigator may have considered as one of the South Sea Islands, — but also, it does not say, “and back to Japan.” On examining both log books we find it the custom of both the captain and the mate to write at the top of each page the particular intermediate passage which the vessel was then pursuing, as for example, “Guam to Tinnyan,” “Tinnyan to Bonin Islands,” and “Bonin Islands to Honolulu.” On the 20th of July, 1873, the vessel left the Bonin Islands, and on the 21st the mate Payne resumed his charge of the log and heads the page for that day “Bonin Islands to Honolulu,” and this heading is continued every day until the vessel reaches this port. The men came aft on the 23d of July and demanded to know why the vessel was heading so much to *539the eastward and not to Japan, and the captain answers that he was going to Honolulu. The courses in the log do not show that he ever steered westward or towards Japan after leaving the Bonin Islands.
Honolulu, April 29th, 1874.
There is some evidence from Daniel Ball, the cook, that at the time the crew came aft (July 28d) the captain told them that when he got to Honolulu he would see that they had their passage back to Japan. But Ball shipped on the articles first mentioned, that is to “ Honolulu via Marianas Islands,” and his testimony must be received with caution as being one of the crew, his interests identical with the libellants, and if he wished to go back to Japan, he might have made common cause with them.
The testimony of Payne, the mate, is irreconcilable. He says that after they left Bonin Islands, two days out, the captain told the boatswain that he was going to Japan, and two days after started for Honolulu; and yet the entries in the log made by this very witness show that the schooner was making the best of her way to Honolulu from the time of leaving the Bonin Islands, that it was on the third day from the Bonin Islands that the crew came aft and demanded to know where they were going.
"We are of the opinion that the libellants have not shown that they were induced to sign the shipping articles by fraudulent representations, and that the shipping articles as to the termination of the voyage have not been rebutted. The decree of the lower Court is reversed except as to Manjero, and with costs to the respondent as he offered in his answer to provide Manjero with a passage to Japan. Decree accordingly.